DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 03/16/2022, with respect to claims 1-11 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-11 are allowed.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/26/2019.  It is noted, however, that applicant has not filed a certified copy of the 201910722977.7 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-11 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a method for detecting health status of a bolt, the bolt fastening a rotor blade of a wind turbine, the method comprising, in combination with the other recited steps, calculating first values of prestress and load-stress using the first values of the axial stress/strain and the first motion and orientation data; comparing the first values of the prestress and load-stress with a reference value of the prestress and a reference value of the load-stress.


Claims 2-10 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/SUMAN K NATH/Primary Examiner, Art Unit 2861